                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TIMOTHY HAUDER,

                       Plaintiff,
                                                                       8:17CV492
        vs.
                                                                        ORDER
THE UNITED STATES SMALL BUSINESS
ADMINISTRATION, UNKNOWN
EMPLOYEES OF THE SMALL BUSINESS
ADMINISTRATION, DAVID MCNEW, and
DEBRA MCNEW,

                       Defendants.

       This matter is before the Court following a telephone conference held with counsel for the
parties on May 28, 2019. In accordance with the discussion held with counsel,


       IT IS ORDERED:
       1.     At this time, discovery is limited to identifying the unknown employees of the
       Small Business Administration. Such discovery shall be completed by July 1, 2019.
       2.     Plaintiff is given leave to file a third amended complaint adding any identified
       employees as defendants by August 2, 2019. Plaintiff shall serve the additional defendants
       by September 6, 2019.
       3.     Defendants shall file an answer or other responsive pleading to the third amended
       complaint by November 1, 2019.
       4.     The parties shall file an amended Rule 26(f) Report within 14-days after the last
       defendant files an answer, or within 14-days after the Court rules on any motion to dismiss.


       Dated this 28th day of May, 2019.

                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
